721 N.W.2d 208 (2006)
Geraldine CLARK, Personal Representative of the Estate of William Tyrone Lacey, Plaintiff-Appellee,
v.
Belal F. ABDALLAH, M.D., and Belal F. Abdallah, M.D., P.C., Defendants-Appellants.
Docket No. 131034. COA No. 266632.
Supreme Court of Michigan.
September 26, 2006.
On order of the Court, it appearing that the proceedings in this case as to individual defendant Belal F. Abdallah, M.D., are stayed pursuant to 11 USC 362(a) by the filing of a petition in bankruptcy on June 8, 2006, the case, as to individual defendant *209 Abdallah only, is administratively CLOSED without prejudice and without decision on the merits. Once the stay is no longer in effect, the appeal as to defendant Abdallah may be reopened on the motion of any party filed within 42 days after the date of the order removing the stay.
On order of the Court, the application for leave to appeal the March 24, 2006 order of the Court of Appeals is considered and, it appearing to this Court that the case of Washington v. Sinai Hospital of Greater Detroit (Docket No. 130641) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case. The application remains pending with regard to the defendant professional corporation only.